Per Curiam :
The appellant was appointed guardian of the estates of the minor children of Joseph W. Wilkins, deceased, by the court of Waukesha county, in the state of Wisconsin, where their father resided at the time of his death. Henry W. Kendall was, by the same court, appointed guardian of their persons. The bulk of the estate of the minors is in the county of Allegheny, in this state, and their nearest relatives reside there. Their estate in Allegheny county was derived from their paternal grandfáther, Joseph Wilkins, who died in 1888, leaving a large estate, a portion of which passed to the Fidelity Title & Trust Company, as guardian of the estate of the minors in that county. *591On the ninth of February, 1891, Kendall, the guardian of the persons of the minors, brought them from Wisconsin to Allegheny county; and shortly after their arrival, the Orphans’ Court appointed Mrs. Miriam Hays, their paternal aunt, guardian of their persons. From that order an appeal was taken by the Wisconsin guardian, alleging a want of jurisdiction in the Orphans’ Court of Allegheny.
We do not regard this objection as well taken. The minors were brought within the jurisdiction of the court below by their guardian. Their paternal grandmother, an uncle and an aunt, and other blood relations reside in Allegheny county, and, as before observed, the bulk of their estate is there. Their guardian in Wisconsin is a stranger to their blood, and we could not expect from him that care and attention to their training and education that they would be likely to receive from their blood relations, all of whom the court below finds to be in every way competent to have their custody. The court also distinctly finds that it is to the best interests of the minors that they shall reside with their relations in Allegheny county.
We see no difficulty in disposing of the question of jurisdiction, unless we hold that the residence of minor children cannot be changed, even with the consent of their guardian. We are not prepared to assent to such a proposition as this. Granted that their domicile cannot be changed without the consent of the court of the domicile, it by no means follows that their residence cannot be changed by the guardian of their persons. The domicile maybe in one state, and the residence for the purpose of guardianship of the person, in another state: Taney’s App., 97 Pa. 74. The residence of a minor is frequently changed for educational and other purposes; and, as the action of the court below was clearly in the best interests of these children, we will not disturb the decree. Further comment is unnecessary, in view of the well-considered opinion of the learned judge of the Orphans’ Court.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.